Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, and substitute specification filed 6/01/22 are acknowledged.

2   Claims 1-10 and 17-22 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions or species.

Claims 11, 13-15, and newly added Claim 23, are under examination. 

3.   The specification stands objected to:
A) Improperly capitalized words have been found in the specification, e.g., “Latent Autoimmune Diabetes of Adulthood” at page 2.  NOTE: this is not an exhaustive list, e.g. there are at least 31 improperly capitalized words at page 2 alone.  Applicant is required to correct all capitalization errors in response to this Office action.

Due to the excessive number of corrections required a substitute specification is required.

Applicant has chosen to correct only a portion of the improper capitalizations, e.g., page 2.

4.  In view of applicant’s amendment the previous objection to the title has been withdrawn.

5.   Claim 13 stands objected to: 
A) In Claim 13, “nano particles” are properly “nanoparticles”.

6.  In view of applicant’s amendment the previous rejections under35 U.S.C. 112(b) have been withdrawn.  Additionally, the rejection of Claim 15 for reciting an improper Markush groupings of alternatives has also been withdrawn.  

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 11 and 13-15 stand rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the claimed method would function for the treatment or prevention of all autoimmune diseases.

Turning to the single example of the specification, it is first noted that it is not the method of the instant claims.  In each case the experimental animal was administered autoantigens in combination with GABA.  The specification at page 4 makes clear that GABA is considered to be a critical element of the claimed method.  Also regarding the example, it is not disclosed how many animals were employed in each experimental group so it is unclear how significant p values (“red” p values?) were calculated.  Further note that the table at page 10 is indecipherable as is the single figure in which all of the lines are the same color gray.  Finally, even assuming disclosed results and calculations applied to the method of the instant claims, the showing of the example is clearly not commensurate in scope with the method of the claims as is required by M.P.E.P. 2164.08:
“The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)…”,
“As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971)…”
“…In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).”

Applicant’s arguments, filed 6/01/22 have been fully considered but are not found persuasive.  Applicant argues that the results are unexpected and not dependent on the administration of GABA.

Applicant’s argument is clearly not supported by the disclosure of the specification.  As in all cases GABA was administered, applicant cannot credibly allege that the results were not GABA dependent to some degree.

9.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.  Claims 11 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/187087 (IDS).

WO 2015/187087 teaches a method for treating type 1 diabetes, said method comprising administering to a subject a pharmaceutical composition comprising at least two autoantigens (including the autoantigens present in separate compositions and formulated with alum) or administering to a subject at least two pharmaceutical compositions, each comprising at least one autoantigen which is not present in another such pharmaceutical composition (see particularly page 13).  The combination of GAD-65 and proinsulin is specifically taught (see particularly page 21).

The reference clearly anticipates the claimed inventions. 

Applicant’s arguments, filed 6/01/22 have been fully considered but are not found persuasive.  Applicant argues that the reference teaches compositions with multiple antigens immobilized thereon.

The reference also teaches the administration of multiple antigens “formulated in separate Compositions” (sic), (page 13) and a “pharmaceutical Composition (sic) [that] comprises at least two antigens on different carrier particles…” (page 18).

11.  The following rejection was necessitated by Applicant’s amendment.
 
12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/187087 (IDS) in view of He et al. (2016).

WO 2015/187087 has been discussed above.

The teachings of the reference differ from the claimed invention only in that the reference does not teach a combination therapy further comprising the administration of GABA.

He et al. teach a combination therapy for diabetes employing GABA (see particularly, the abstract).  The reference further teaches the benefits of GABA to include:
“…Some studies showed that GABA exerts protective and regenerative effects on islet β-cells, ameliorates diabetes, and significantly elevates the plasma insulin levels in mice and humans (Tian et al., 2011b; Braun et al., 2010). In some other studies, GABA was closely linked to autoimmune diabetes (Soltani et al., 2011). In light of these results, a combination of treatments that act via distinct mechanisms is widely considered the most promising future therapeutic approach to preserve residual ß-cells after the onset of T1D (Tian et al., 2011a; Matthews et al., 2010; Couri et al., 2006).”

	It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to include GABA in the combination diabetes therapy of WO 2015/187087 in view of the benefits thereof, as taught by He et al.

14.  No claim is allowed.

15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 6/05/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644